This is a companion case to that of State of Florida, ex rel.
Five Transportation Company, et al., v. J.M. Lee, as Comptroller of the State of Florida.
The principal difference in the two cases is that in this case the Relator is a contract carrier while in the former case the Relators were auto transportation companies engaged in the business of a common carrier. *Page 534 
It is true that as to the business of this Relator the Railroad Commission does not establish either routes or schedules, but it does approve the rates fixed by the Relator. The Relator is required to file its rates with the Commission. We take it that when the Relator contracts to convey merchandise from one point to another he must necessarily, when figuring the prices and terms of his contract, take into consideration the fact that his motor vehicle will in all probability carry load but one way and the expense of one way of the trip empty must be included as a part of the basis upon which his compensation is to be fixed.
We think there is no difference in the principles to be applied in this case and in the companion case and that there is no difference in the construction of the statute which should be applied in one case to that which is applied in the other.
Therefore, upon authority of the opinion and judgment in the case of State of Florida, ex rel. Five Transportation Company, v. J.M. Lee, as Comptroller of the State of Florida, decided at this Term, the alternative writ should be quashed and it is so ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.
                          SUPPLEMENTAL OPINION.